


110 HRES 692 IH: Honoring the 26th anniversary of Northern

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mrs. McCarthy of New
			 York (for herself, Mr. Walsh of New
			 York, Mr. Crowley,
			 Mr. King of New York,
			 Mr. Payne,
			 Mr. McHugh,
			 Mrs. Maloney of New York,
			 Mr. Engel, and
			 Mr. Higgins) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the 26th anniversary of Northern
		  Ireland’s first integrated school and further encouraging continued innovation
		  to achieve a shared future in education in Northern Ireland that would deliver
		  much higher standards of skills.
	
	
		Whereas since its foundation in 1921, Northern Ireland has
			 had two separate educational systems;
		Whereas 2007 marks the 26th anniversary of the opening of
			 Northern Ireland’s first integrated school, Lagan College in south
			 Belfast;
		Whereas schools in Northern Ireland that have formally
			 become integrated have demonstrated particular and distinctive commitment to a
			 shared future;
		Whereas currently, there are 58 integrated schools in
			 Northern Ireland: 39 are primary schools and 19 are colleges for students aged
			 11 to 18 years;
		Whereas 94 percent of Protestant students attend
			 Protestant schools, while 92 percent of Catholic students attend Catholic
			 schools;
		Whereas currently 4.6 percent of all pupils—approximately
			 18,000 students—attend an integrated school in Northern Ireland;
		Whereas the cost of running the current, mostly separate
			 school system in Northern Ireland amounts to as much as 1 billion pounds a
			 year;
		Whereas the Good Friday Agreement explicitly promised that
			 the Government of Northern Ireland would encourage and
			 facilitate the development of integrated schools;
		Whereas the Good Friday Agreement stated that an
			 essential aspect of the reconciliation process is the promotion of a culture of
			 tolerance at every level of society, including initiatives to facilitate and
			 encourage integrated education;
		Whereas the goal of integration is to encourage children
			 to understand differences so they begin to understand different cultures and
			 overcome negative stereotypes;
		Whereas the Taoiseach noted in a March 30, 1999, speech at
			 Hazelwood College in Belfast, Integrated education has an important part
			 to play in promoting partnership and mutual understanding.;
		Whereas in a speech in Donegal in 2006, the Secretary of
			 State of Northern Ireland, Peter Hain, said, The educational future of
			 Northern Ireland must be shared and focused on what unites, or divided it will
			 be bleak.;
		Whereas on September 19, 2006, Secretary Hain stated,
			 We must embrace collaboration and sharing across and between school
			 sectors, allowing children and young people to share experiences and ensuring
			 education spending is going to children in classrooms . . .;
		Whereas Secretary Hain further stated, The blunt
			 reality is that it is simply not going to be possible to offer the full range
			 of opportunities in a system of education that does not have sharing at its
			 heart.;
		Whereas young people must be confident of individual
			 traditions, but at the same time, have full respect for other traditions and an
			 ability to make friends and relationships across the community
			 divisions;
		Whereas in a recent study from Queen’s University in
			 Belfast, research indicates that educating Catholics and Protestants together
			 in school does have an effect on their attitudes later in life;
		Whereas people who have attended integrated schools in
			 Northern Ireland have the potential to create a new political common ground;
			 and
		Whereas integrated schools dilute sectarianism: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors the 26th
			 anniversary of Northern Ireland’s first integrated school;
			(2)commends the
			 efforts to work toward a shared future in education in Northern Ireland;
			(3)recognizes that a
			 shared future in education in Northern Ireland will produce a higher quality
			 education which plays a powerful and positive role in creating a more confident
			 society, helping to make it sustainable and vibrant with greater sharing
			 between its communities;
			(4)encourages a
			 shared future in education in Northern Ireland and for Northern Ireland to have
			 the courage to push beyond the boundaries set by the separation of the past and
			 grasp the opportunities to build a new, shared future based on mutual respect
			 and understanding; and
			(5)reiterates its
			 support for the successful May 8, 2007, devolution, which will present an
			 opportunity for Northern Ireland to work toward a shared future in
			 education.
			
